                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


DARRELL TRISTAN ANDERSON,  )
                           )
               Plaintiff,  )
                           )
           v.              )                             1:19CV517
                           )
NORTH CAROLINA DEPARTMENT )
OF PUBLIC SAFETY, et al.,  )
                           )
               Defendants. )


                                          ORDER

       The Recommendation of the United States Magistrate Judge was filed with the Court

in accordance with 28 U.S.C. § 636(b) and, on June 27, 2019, was served on the parties in this

action. (ECF Nos. 3, 4.) Plaintiff filed objections to the Magistrate Judge’s Recommendation.

(See ECF No. 5.)         The Court has appropriately reviewed the Magistrate Judge’s

Recommendation and has made a de novo determination in accord with the Magistrate Judge’s

Recommendation. The Court therefore adopts the Magistrate Judge’s Recommendation.

       IT IS THEREFORE ORDERED that this action is filed and DISMISSED sua sponte

without prejudice to Plaintiff filing a new complaint on the proper § 1983 forms, which

corrects the defects cited in the Magistrate Judge’s Recommendation. A Judgment dismissing

this action will be entered contemporaneously with this Order.

       This, the 23rd day of July 2019.


                                    /s/ Loretta C. Biggs
                                    United States District Judge
